Allen, j.
By the Pub. Sts. c. 100, § 9, cl. 4, it is provided that no sale or delivery of liquor shall be made on the premises described in the license to a minor, either for his own use, the use of his parent, or of any other person. Under this clause, a complaint charging a sale to a minor is good, without averring a delivery of the liquor to such minor, and without any averment to show whether the sale was for the minor’s own use, or for the use of his parent, or of some other person. Commonwealth v. O'Leary, 143 Mass. 95. Commonwealth v. Fowler, 145 Mass. 398.
The instructions requested were properly refused. The fact that the liquor was procured for the purpose of being used in evidence was immaterial. The prohibition of the statute is broad and general, and includes sales for other uses besides use as a beverage.
The omission to send up a copy of the warrant is immaterial. The record recites that the defendant was brought before the district court by virtue of a warrant in due form of law. No objection was made in the district court to the form of the warrant ; and none was open in the Superior Court on the appeal. Pub. Sts. c. 214, § 25. Commonwealth v. Henry, 7 Cush. 512. Commonwealth v. Burke, 121 Mass. 39. Commonwealth v. Hart, 123 Mass. 416. Commonwealth v. Wait, 131 Mass. 417. Commonwealth v. Lynn, 154 Mass. 405.

Pxeeptions overruled.